        Case 1:20-cv-00267-JB-JHR Document 61 Filed 12/29/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO
LELAND T. TAYLOR,
               Plaintiff,
v.                                                                           CV 20-0267 JB/JHR
MICHELLE LUJAN GRISHAM, et al.,
               Defendants.

         PROPOSED FINDINGS AND RECOMMEND DISPOSITION
       THIS MATTER comes before the Court on Defendant Lujan Grisham’s Motion for

Summary Judgment No. I: Dismissal Based on Lack of Personal Participation [Doc. 48], filed June

22, 2020. Pursuant to 28 U.S.C. §636(b), presiding District Judge James O. Browning referred this

case to me “to conduct hearings, if warranted, including evidentiary hearings, and to perform any

legal analysis required to recommend to the Court an ultimate disposition of the case.” [Doc. 16].

Having reviewed the Motion and the relevant law, I recommend the Motion be DENIED.

       The Motion seeks dismissal of all of Plaintiff’s § 1983 claims against Defendant Grisham.

As noted in my Proposed Findings and Recommended Disposition filed concurrently, the Court

should dismiss all of Plaintiff’s claims for monetary damages against Defendant Grisham with

prejudice pursuant to Defendant Grisham’s Motion for Summary Judgment No. 2: Dismissal of

Plaintiff’s First, Second, Fourth, Tenth, and Fourteenth Amendment Claims Based on Qualified

Immunity. [Doc. 60]. However, Defendant provides no specific legal basis for dismissing

Plaintiff’s claims for other requested relief, for example, injunctive relief. For these reasons, I

recommend denying Defendant’s request to dismiss all of Plaintiff’s § 1983 claims against

Defendant Grisham.
        Case 1:20-cv-00267-JB-JHR Document 61 Filed 12/29/20 Page 2 of 2




       For the foregoing reasons, I recommend this motion be DENIED.




                                             ____________________________________
                                             JERRY H. RITTER
                                             UNITED STATES MAGISTRATE JUDGE




THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a

copy of these Proposed Findings and Recommended Disposition, they may file written objections

with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).

A party must file any objections with the Clerk of the District Court within the fourteen-day

period if that party wants to have appellate review of the proposed findings and

recommended disposition. If no objections are filed, no appellate review will be allowed.
